Citation Nr: 1528981	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO. 12-33 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Jennifer J. Tobin, Attorney 


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The Veteran served on active duty from January 1970 to September 1971.  He died in October 2010.  The appellant claims as the Veteran's surviving spouse.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant was noted not to have appeared for a Board hearing in May 2014.  However, the April 2014 letter sent by the RO to notify her of the hearing was sent to a mailing address that appears to be 2 1/2 years out of date (Address #1).  In her July 2011 notice of disagreement, the appellant had provided a new address (Address #2).  July 2011 correspondence to the appellant and the October 2012 statement of the case were sent to Address #2 and were not returned.  The appellant's December 2012 substantive appeal notified VA of a new address (Address #3).  However, an April 2013 letter notifying the appellant of her placement on the list for a Board hearing was sent to Address #1.  The December 2013 supplemental statement of the case was sent to Address #1.  An April 2014 submission from the appellant was noted to come from Address #2.  The April 2014 Board hearing notice letter was sent to Address #1 and was returned to VA as undeliverable later that month.  In August 2014 the appellant was provided notice from the Board that her case was docketed, but it was sent to Address #2.  Additionally, the appellant submitted a July 2014 Appointment of Individual as Claimant's Representative that noted her address was Address #2.  The Board therefore finds that the appellant never received notice of the scheduled hearings and has not been afforded her right to the requested Board hearing.  See 38 C.F.R. § 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board or Board videoconference hearing, whichever the appellant elects, at the RO before a Veterans Law Judge of the Board, in accordance with the docket number of this case.  Notice of the hearing must be provided to the appellant at her current address.  The Agency of Original Jurisdiction must confirm the proper address via the appellant and/or the appellant's current representative.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




